                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


 JULIAN C. HOLT,

                   Petitioner,

      v.                                           Case No. 18-cv-1305-pp

 PAUL KEMPER,

                   Respondent.


            ORDER SCREENING HABEAS PETITION (DKT. NO.1)
                       AND DISMISSING CASE


      On August 23, 2018, the petitioner, representing himself, filed a petition

for writ of habeas corpus under 28 U.S.C. §2254, challenging his 1994

conviction for first-degree intentional homicide in Kenosha County Circuit

Court. Dkt. No. 1. He has paid the $5 filing fee. This order screens the petition

under Rule 4 of the Rules Governing Section 2254 Cases. Because the

petitioner has not stated grounds for habeas relief, the court will dismiss his

petition.

I.    Background

      The petition asserts that on June 9, 1994, a jury convicted the petitioner

of first-degree intentional homicide and use of a dangerous weapon. Dkt. No. 1

at 2. Two months later, the circuit judge sentenced the petitioner to a life

sentence (presumably on the homicide charge) plus five years (presumably on

the weapons possession charge) to run consecutively. Id. The petitioner


                                        1
appealed, arguing that he was prejudiced by inappropriate statements the

prosecutor made during closing arguments. Id. at 3. The Wisconsin Court of

Appeals affirmed the conviction on March 27, 1996 and the petitioner did not

petition the Wisconsin Supreme Court for review. Id.

      Almost twenty years later, on February 17, 2016, the petitioner returned

to Kenosha County Circuit Court and filed a state court petition for writ of

habeas corpus. Id. at 4. His state court petition argued three grounds for relief:

that the creation of Wis. Stat. §973.014(2) “violate[d] ex post facto law[;]”that

his forty-year parole eligibility date violated the ex post facto clause; and that

the Wisconsin legislature acted unconstitutionally in passing Wis. Stat.

§973.014. Id. The circuit court denied that motion on July 12, 2016 and the

Wisconsin Court of Appeals affirmed on June 21, 2017. Id. at 4-5. The

petitioner asked for review in the Wisconsin Supreme Court, but that court

denied his request on October 9, 2017. Dkt. No. 1 at 5-6.

II.   Rule 4 Screening

      A.     Standard

      Rule 4 of the Rules Governing §2254 proceedings provides:

             If it plainly appears from the face of the petition and any
             attached exhibits that the petitioner is not entitled to relief
             in the district court, the judge must dismiss the petition and
             direct the clerk to notify the petitioner. If the petition is not
             dismissed, the judge must order the respondent to file an
             answer, motion or other response within a fixed time, or to
             take other action the judge may order.

      A federal court allows a habeas petition to proceed unless it is clear that

the petitioner is not entitled to relief. At the screening stage, the court

                                          2
expresses no view as to the merits of any of the petitioner’s claims. Rather, the

court reviews the petition and exhibits to determine whether the petitioner

alleges he is in custody in violation of the “Constitution or laws or treaties of

the United States.” 28 U.S.C. §22554(a). If the state court denied the petition

on the merits, this court can grant the petition only if the petitioner is in

custody as a result of: (1) “a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by

the United States Supreme Court, or (2) “a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in

the state court proceeding.” 28 U.S.C. §2254(d).

      The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one

year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the

state prisoner must exhaust the remedies available in the state courts before

the district court may consider the merits of his federal petition. 28 U.S.C.

§2254(b)(1)(A). If the district court discovers that the petitioner has included an

unexhausted claim, the petitioner either must return to state court to exhaust

the claim or amend his petition to present only exhausted claims. Rose v.

Lundy, 455 U.S. 509, 510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court may

still be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

                                         3
prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

      B.     The Petition

      Under the “Grounds for Relief” section, the petitioner alleges that (1) the

Kenosha County Circuit Court improperly denied his state habeas petition; (2)

the Kenosha County Circuit Judge unconstitutionally imposed a parole

eligibility minimum at forty years which violated the ex post facto clause by

increasing the petitioner’s punishment; (3) the Wisconsin legislature acted

unconstitutionally in passing Wis. Stat. §973.014(1)(b); and (4) the petitioner is

entitled to a sentence modification. Id. at 6-7.

      All four of the petitioner’s grounds for federal habeas relief arise from his

belief that the sentencing judge’s imposition of a forty-year minimum on the

petitioner’s eligibility for parole under Wis. Stat. §973.014(1)(b) violated the ex

post facto clause of the Constitution. The petitioner argues that at the time the

legislature passed Wis. Stat. §973.014, there already was a law in place that

set parole eligibility minimum dates—Wis. Stat §57.06(1), “which was

renumbered to Wis. Stat. § 304.06(1).” Dkt. No. 1 at 8. The plaintiff asserts that

that statute—Wis. Stat. §304.06(1)—set the minimum parole eligibility at

thirteen years four months, and argues that the “new” law—Wis. Stat.

§973.014—“allowed judges to make increases as high as the judge desired, but

prohibited the judge from lowering the minimum.” Id. The plaintiff alleges that

now, when an inmate is sentenced to a life term, some judges are setting “the

minimum parole eligibility dates far beyond the inmates life expectancy to be

                                         4
seen by the parole board for the first time.” Id. The result, the plaintiff asserts,

is that the inmate is denied any parole consideration. Id.

      That statute provides:

             When a court sentences a person to life imprisonment for a
      crime committed on or after July 1, 1988, but before December 31,
      1999, the court shall make a parole eligibility determination
      regarding the person and choose one of the following options:

             (a) The person is eligible for parole under § 304.06(1).

             (b) The person is eligible for parole on a date set by the court.
             Under this paragraph, the court may set any later date than
             that provided in s. 304.06(1), but may not set a date that
             occurs before the earliest possible parole eligibility date as
             calculated under s. 304.06(1).

             (c) The person is not eligible for parole. This paragraph applies
             only if the court sentences a person for a crime committed on
             or after August 31, 1995, but before December 31, 1999.

Wis. Stat. §973.014(1). The statute references Wis. Stat. §304.06(1), which says

that “except as provided in . . . 973.014(1)(b) or (c),” the parole commission may

parole a prisoner serving a life sentence when he or she has served twenty

years. Wis. Stat. §304.06(b)(1). The petitioner asserts that Wis. Stat. §973.014

qualifies as an “ex post facto law” under both the United States and Wisconsin

Constitutions because it allows sentencing judges to impose parole eligibility

dates greater than the minimum parole eligibility dates provided for in Wis.

Stat. §304.06(1) (and its predecessor, Wis. Stat. §57.06(1)). Dkt. No. 1 at 8.

      “The Constitution prohibits both federal and state governments from

enacting any ‘ex post facto Law.’” Peugh v. United States, 569 U.S. 530, 538

(2013) (citing Art. 1, §9, cl. 3; Art. 1, §10)). “The phrase ‘ex post facto law’ was a

term of art with an established meaning at the time of the framing.” Id.
                                          5
(quoting Collins v. Youngblood, 497 U.S. 37, 41 (1990)). Any law that “changes

the punishment, and inflicts a greater punishment, than the law annexed to

the crime, when committed,” violates the ex post facto clause. Id. (quoting

Calder v. Bull, 3 Dall. 386, 390 (1798)). “[T]wo critical elements must be

present for a criminal or penal law to be ex post facto: it must be retrospective,

that is, it must apply to events occurring before its enactment, and it must

disadvantage the offender affected by it.” Weaver v. Graham, 450 U.S. 24, 29

(1981) (citing Lindsey v. Washington, 301 U.S. 397, 401 (1937)).

      The plaintiff alleges that he was convicted on June 9, 1994 and

sentenced on August 8, 1994. Dkt. No. 1 at 2. Wisconsin Statute §973.014(1)

became effective on July 1, 1988—six years before the plaintiff was convicted

and sentenced. 1987 Wis. Act 412, §7. In the same bill, the Wisconsin

legislature amended Wis. Stat. §57.06(1)(b)—now Wis. Stat. §304.06—to

include the language “[e]xcept as provided in s. 973.014” as a preface to its

twenty-year parole eligibility minimum. 1987 Wis. Act 412, §3. At the time the

plaintiff was convicted and sentenced, then, Wis. Stat. §973.014 had been on

the books for six years, and it governed the calculation of his minimum parole

eligibility. As to the petitioner,Wis. Stat. §973.014 was not “retroactive”—it did

not apply to events that occurred before its enactment, because the plaintiff’s

conviction and sentencing occurred after its enactment.

      The four grounds in this federal habeas petition assume that Wis. Stat.

§973.014 violated the ex post facto clause of the United States Constitution. It




                                         6
does not, and the petitioner has stated no alternate grounds for federal habeas

relief. The court will dismiss his petition.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists court debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner of that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000). The court declines to issue a certificate of appealability, because no

reasonable jurists could debate whether Wis. Stat. §973.014 as applied to the

petitioner qualified as an unconstitutional ex post facto law.

IV.    Conclusion

       The court ORDERS that the petitioner’s petitioner for writ of habeas

corpus is DISMISSED. Dkt. No. 1.

       The court DECLINES to issue a certificate of appealability.

       Dated in Milwaukee, Wisconsin this 16th day of October, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge



                                          7
